Citation Nr: 1740194	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-18 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.
 
2.  Entitlement to secondary service connection for substance abuse disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1966 to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the appeal is with the VA RO in Montgomery, Alabama.

In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  

The Board remanded the appeal in February 2014 and May 2016.  In June 2017, the Board requested a Veterans Health Administration (VHA) expert medical opinion; a subsequent addendum opinion was requested in July 2017.  


FINDINGS OF FACT

1.  The Veteran's depressive disorder was superimposed upon his personality disorder during service.

2.  The Veteran's substance abuse disorder has been aggravated by his now service-connected depressive disorder. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for depressive disorder are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016); VAOPGCPREC 82-90 (1990).

2.  The criteria for secondary service connection for substance abuse disorder are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.310(b) (2016); VAOPGCPREC 2-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Personality disorders are not diseases or injuries within the meaning of the applicable legislation for VA compensation purposes.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127.  VA regulations specifically prohibit service connection for such a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (1990).

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.310.

Analysis - Psychiatric Disorder

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The Veteran's depressive disorder was not noted on his May 1966 entrance examination.  However, there is clear and unmistakable evidence that the Veteran's depressive disorder pre-existed service, but NOT clear and unmistakable evidence that preexisting depression was not aggravated by service.  See June 2017 VHA expert opinion and July 2017 addendum.  As such, the presumption of soundness is not rebutted, and the claim becomes one for direct service connection.  See Wagner, supra (in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

The Veteran is currently diagnosed with depressive disorder, satisfying the first element of service connection.  See, e.g., August 2016 VA examination report.  (In this regard, the Veteran's currently diagnosed personality disorder is not subject to service connection, as noted above.  38 C.F.R. § 3.303(c)).  He has credibly reported an in-service stressor in the form of military sexual trauma (MST), satisfying the second element of service connection.  See Board Hearing Transcript at 7; see also May 2008 VA treatment record, June 2017 VHA expert opinion and July 2017 addendum.  Finally, the VHA expert opined that it was as likely as not that the Veteran's depressive disorder was superimposed upon his personality disorder during service.  While the August 2016 VA examiner rendered an opinion to the contrary, the Board assigns the opinion no probative value, as it did not appropriately address the medical question presented in this case.  As such, service connection for depressive disorder is warranted.  

Analysis - Substance Abuse Disorder

For all claims filed after October 31, 1990, (as is the case here) service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  However, service connection is not precluded if the substance abuse is secondary to a service-connected disability.

The Veteran is currently diagnosed with substance abuse disorder and he is now service-connected for depressive disorder.  See May 2008 VA treatment record; August 2016 VA examination report.  Moreover, the VHA expert opined in July 2017 that while the Veteran's now service-connected depressive disorder did not cause his substance abuse disorder, it was at least as likely as not that service-connected major depressive disorder aggravated his substance abuse disorder.  There is no competent opinion to the contrary.  Thus, secondary service connection is warranted.


ORDER

Service connection for depressive disorder is granted. 
 
Secondary service connection for substance abuse disorder is granted. 



______________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


